254 S.W.3d 66 (2008)
Cheri BRUCE and Robert Bruce, Plaintiffs/Appellants,
v.
CITY OF SUNSET HILLS, Missouri, John Spicer and Richard Westrich, Defendants/Respondents.
No. ED 89500.
Missouri Court of Appeals, Eastern District, Division Four.
January 22, 2008.
Motion for Rehearing and/or Transfer Denied March 10, 2008.
Application for Transfer Denied June 24, 2008.
Ted F. Frapolli, The Law Offices of Ted F. Frapolli, St. Louis, MO, for appellant.
Paule, Camazine & Blumenthal, P.C., D. Keith Henson; Thomas M. Blumenthal, St. Louis, MO, for respondent.
Before MARY K. HOFF, P.J., and SHERRI B. SULLIVAN, J., and GEORGE W. DRAPER III, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 10, 2008.

ORDER
PER CURIAM.
Cheri Bruce and Robert Bruce (collectively Plaintiffs) appeal from the grant of summary judgment in favor of Officer John Spicer (Officer Spicer), Officer Richard Westrich (Officer Westrich), and the City of Sunset Hills (the City) (collectively Defendants) on Plaintiffs' petition for negligence and loss of consortium. On appeal, Plaintiffs argue the trial court erred in granting summary judgment in favor of Defendants because (1) Defendants' actions constituted the proxirnate cause of Cheri Bruce's injuries; (2) Officers Spicer and Westrich were not protected by the public duty doctrine; (3) Officers Spicer and Westrich were not protected by official immunity; and (4) the City waived sovereign immunity through the negligent actions of Officers Spicer and Westrich in the operation of their patrol vehicles. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).